Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 32 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 (18 U.S.C SECTION 1350) In connection with the Quarterly Report of HENRY BROS. ELECTRONICS, INC. (the Company) on Form 10-Q for the Quarter Ended September 30, 2008 as filed with the Securities and Exchange Commission on the date thereof (the Report), we, James E. Henry, Brian Reach and John P. Hopkins, the Chief Executive Officer, the Chief Operating Officer and the Chief Financial Officer of the Company, certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, (18 U.S.C. Section 1350) that to our knowledge: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934: and 2. The information contained in the Report fairly presents, in all material; respects, the financial condition and results of operations of the company. /s/ James E. Henry Name: James E. Henry Chief Executive Officer /s/ Brian Reach Name: Brian Reach Chief Operating Officer /s/ John P. Hopkins Name: John P. Hopkins Chief Financial Officer
